Citation Nr: 0801352	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  04-20 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for squamous cell 
carcinoma of the right tonsil, claimed as secondary to 
herbicide exposure.  

2.  Entitlement to service connection for salivary 
dysfunction, claimed as secondary to squamous cell carcinoma 
of the right tonsil.  

3.  Entitlement to service connection for depression, claimed 
as secondary to squamous cell carcinoma of the right tonsil.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for 
squamous cell carcinoma of the right tonsil, claimed as 
secondary to herbicide exposure.  The veteran subsequently 
initiated and perfected an appeal of this determination.  

This appeal also arises from a December 2004 rating decision 
which denied the veteran service connection for depression 
and salivary dysfunction, both claimed as secondary to 
squamous cell carcinoma of the right tonsil.  The veteran 
subsequently initiated and perfected appeals of these 
determinations, and they were merged into the pending appeal.  
In January 2007, the veteran and his spouse testified before 
the undersigned Veterans Law Judge, seated in Washington, DC.  


FINDINGS OF FACT

1.  The veteran was exposed to herbicides during military 
service in Korea.  

2.  Squamous cell carcinoma was not incurred during military 
service or within one year thereafter, and competent medical 
evidence has not been presented establishing a nexus between 
this disability and exposure to herbicides during service.  

3.  Salivary dysfunction is not etiologically related to 
service or to a service-connected disability.  

4.  Depression is not etiologically related to service or to 
a service-connected disability.  


CONCLUSIONS OF LAW

1.  Squamous cell carcinoma of the right tonsil was not 
incurred in active military service nor may squamous cell 
carcinoma be presumed to have been so incurred, to include as 
secondary to herbicide exposure.  38 U.S.C.A. §§ 1110, 1116, 
5017 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 
3.307 3.309 (2007).

2.  Salivary dysfunction was not incurred in active military 
service, nor is it due to, the result of, or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5017 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.3.310 
(2007).

3.  Depression was not incurred in active military service, 
nor is it due to, the result of, or aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1110, 5017 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating this decision, the Board has determined that 
VA has fully complied with the duty-to-notify provisions.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  
In particular, letters by the RO dated in March 2003, June 
2004, August 2004, December 2005, March 2006, and November 
2007: (1) informed the veteran about the information and 
evidence not of record that is necessary to substantiate his 
claims; (2) informed him about the information and evidence 
that VA will seek to provide; (3) informed him about the 
information and evidence he is expected to provide; and (4) 
requested that he provide any evidence in his possession that 
pertains to the claims, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board notes that, to the extent necessary, VA has 
complied with the holding of the United States Court of 
Appeals for Veterans Claims (Court) in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield  v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 
2007) [hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
veteran clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
veteran's contentions as well as the communications provided 
to the veteran by the VA, it is reasonable to expect that the 
veteran understands what was needed to prevail.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  
With respect to his service connection claims, the veteran 
was afforded a VA examination and an independent medical 
opinion to accurately assess the etiology of his claimed 
disabilities.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA or 
the Court.

I. Service connection - Squamous cell carcinoma

The veteran seeks service connection for squamous cell 
carcinoma of the right tonsil, claimed as secondary to 
herbicide exposure.  Service connection may be awarded for a 
current disability arising from a disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  
Service connection may also be awarded for certain 
disabilities, such as malignancies, which manifest to a 
compensable degree within a statutorily-prescribed period of 
time.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.307, 3.309 (2007).  As with any claim, 
when there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

A veteran who, during active military, naval or air service, 
served in the Republic of Vietnam during the Vietnam Era is 
presumed to have been exposed during such service to certain 
herbicidal agents (e.g., Agent Orange) unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during service.  If the veteran was 
exposed to an herbicide agent during service, the following 
diseases shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there was no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied; chloracne or other acneform disease 
consistent with chloracne, Type II diabetes (also known as 
Type II diabetes colitis or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutaneous tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchitis, laryngitis or trachea) and soft tissue sarcomas, 
other than osteosarcoma, chondrosarcoma Kaposi's sarcoma, or 
mesothelioma.  38 C.F.R. § 3.309(e).  The United States 
Department of Defense ("DOD") has confirmed that Agent Orange 
was used from April 1968 through July 1969 along the 
demilitarized zone ("DMZ") in Korea.  DOD defoliated the 
fields of fire between the front line defensive positions and 
the south barrier fence.  If it is determined that a veteran 
who served in Korea during this time period belonged to one 
of the units identified by DOD, then it is presumed that he 
or she was exposed to herbicides containing Agent Orange, and 
the presumptions outlined in 38 C.F.R. § 3.309(e)(2006) will 
apply.  See MR21-1MR, Part IV, Subpart ii, Chapter 2, Section 
C; see also Veterans Benefits Administration (VBA) "Fact 
Sheet" distributed in September 2003.   

As a preliminary matter, the veteran's service records 
confirm he served in Korea with the 2nd Battalion, 31st 
Infantry, U.S. Army.  Department of Defense records confirm 
this unit was among those assigned duty along the 
Demilitarized Zone in Korea during a period in which Agent 
Orange was used.  Therefore, the Board concedes the veteran's 
exposure to Agent Orange during military service on a factual 
basis.  

However, squamous cell carcinoma of the tonsil is not one of 
the diseases specified at 38 C.F.R. § 3.309(e) for which 
presumptive service connection on the basis of Agent Orange 
exposure is warranted.  Moreover, squamous cell carcinoma of 
the tonsil is a nasopharyngeal cancer which VA has determined 
does not warrant service connection on the presumptive basis 
of exposure to Agent Orange.  See 68 Fed. Reg. 27630-27641 
(May 20, 2003).  

The Board notes the veteran has also been diagnosed with 
squamous cell carcinoma of the lymph nodes of the neck.  
However, squamous cell carcinoma of the lymph nodes is also 
not one of the diseases specified at 38 C.F.R. § 3.309(e) for 
which presumptive service connection on the basis of Agent 
Orange exposure is warranted.  Additionally, the medical 
evidence of record indicates this carcinoma metastasized from 
the veteran's squamous cell carcinoma of the tonsils.  Even 
assuming squamous cell carcinoma of the lymph nodes was 
listed at 38 C.F.R. § 3.309(e), presumptive service 
connection may not be established under 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a) for such a cancer if the cancer 
developed as the result of metastasis of a cancer that is not 
associated with herbicide exposure.  See VAOGCPRECOP 18-97 
(published at 62 Fed. Reg. 37954 (1997)).

Nevertheless, the Federal Circuit has determined that the law 
does not preclude a veteran from establishing service 
connection with competent proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Court 
has specifically held that the provisions of Combee are 
applicable in cases involving Agent Orange exposure.  McCartt 
v. West, 12 Vet. App. 164, 167 (1999).  Therefore, service 
connection may still be granted the veteran if a medical 
nexus is established by competent evidence between his Agent 
Orange exposure and his subsequent development of squamous 
cell carcinoma of the right tonsil.  

The veteran has also produced competent medical evidence of 
squamous cell carcinoma of the right tonsil, with metastases 
into the lymph nodes along the right side of his neck.  He 
was afforded a direct laryngoscopy with biopsy, right radical 
neck dissection, and right tonsillectomy in December 1997 at 
a private hospital.  In the absence of any evidence to the 
contrary, VA concedes a current diagnosis of squamous cell 
carcinoma of the right tonsil, post-operative, in remission.  
Thus, the question becomes whether a nexus exists between the 
veteran's herbicide exposure in service and his current 
diagnosis of squamous cell carcinoma of the right tonsil.  

In the present case, the veteran has submitted several 
medical opinions in support of his claim.  The first, from a 
VA physician was authored in April 2003.  In this statement, 
the physician confirmed the veteran has a history of 
"metastatic right tonsillar squamous cell carcinoma, which 
has been found to be related to exposure to Agent Orange."  
However, he. does not cite the basis for this medical 
opinion.  Additionally, his letter appears to be internally 
contradictory, as he also stated "there is no conclusive 
scientific evidence that Agent Orange has caused long-term 
medical problems in Vietnam veterans and their children."  

Two February 2007 statements were also received from D.T.W., 
M.D., a private physician who had treated the veteran for his 
squamous cell carcinoma and performed his December 1997 
surgery.  Dr. W. wrote in the first statement "it is as 
likely as not that [the veteran's] squamous cell carcinoma of 
the right tonsil could be caused by Agent Orange."  Dr. W. 
also stated he felt "confident that the statistics on 
squamous cell carcinoma of the respiratory tract in patients 
with exposure to Agent Orange shows an increased risk" for 
the development of such a cancer.  However, Dr. W. also did 
not cite any source for his assertion that statistics would 
support a connection between Agent Orange exposure and the 
subsequent development of squamous cell carcinoma.  He also 
indicated the veteran had no other risk factors, including 
smoking.  The veteran has in fact stated he smoked during 
service, albeit a brief period of only 1-2 years.  

In a second statement dated the same month, Dr. W. described 
the tonsils as "part of the upper aerodigestive tract", and 
thus inhalants, such as both Agent Orange and tobacco smoke, 
were "known risk factors" for squamous cell carcinoma of 
the tonsils, as they would come in contact with the tonsils.  
Both inhalants would result in "equal exposure to the tonsil 
area."  

Also of record is a June 2006 VA examination and opinion 
statement from a VA certified physician's assistant.  The 
examiner reviewed the claims file and examined the veteran, 
confirming the history of squamous cell carcinoma.  However, 
the examiner could "find no basis in [the] literature 
specifically relating tonsillar cancer to herbicide/Agent 
Orange exposure."  Thus, the examiner concluded it was less 
likely than not the veteran's Agent Orange exposure resulted 
in his squamous cell carcinoma of the right tonsil.  
Regarding the VA physician's April 2003 opinion, the examiner 
could "only speculate that [the VA physician] [was] mistaken 
in his assertion."  

When this claim was first received at the Board in early 
2007, it was sent for an independent medical opinion in order 
to further develop the record.  In response, a report was 
received from J.T.T., M.D., a private oncologist with 
experience in cancer research and treatment.  Dr. T. reviewed 
the claims file as well as the medical literature regarding 
the possibility of a nexus between herbicide exposure and 
cancer of the tonsils.  In so doing, Dr. T. noted that the 
Board conceded the veteran's exposure to herbicides during 
service in Korea; however, it was also noted that the level 
and duration of the veteran's exposure was not known.  
Regarding the medical literature discussing the relationship 
between herbicides and the subsequent development of cancer, 
Dr. T. stated that the evidence of such a nexus "is 
inconsistent, non-specific, and relatively weak with no 
mechanism (not biologically-plausible), and no clear dose-
response relationship."  Regarding the tonsils specifically, 
there existed "essentially no data on carcinoma of the 
tonsil and its relationship to exposure to dioxins."  Dr. T. 
ultimately concluded "[t]he scientific case for dioxins, 
especially Agent Orange [...], as a cause of carcinoma of the 
tonsil fails on essentially every count."  The medical 
research evidence did not show "specific relationships with 
particular types of cancer such as carcinoma of the tonsil."  
Even considering the veteran's relatively brief period of 
tobacco use, Dr. T. found "the cause of [the veteran's] 
cancer is not known."  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the grant of 
service connection for squamous cell carcinoma of the right 
tonsil.  The evidence does not establish that the veteran's 
squamous cell carcinoma is the result of his Agent Orange 
exposure during military service.  The evidence also does not 
indicate squamous cell carcinoma had its onset during active 
military service, or within a year thereafter, and at no 
point has the veteran so contended.  In so deciding, the 
Board has considered the aforementioned medical opinion 
statements.  

"It is the responsibility of the BVA . . . to assess the 
credibility and weight to be given to evidence."  Hayes v. 
Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  With regard to the weight to 
assign to these medical opinions, the Court has held that 
"[t]he probative value of medical opinion evidence is based 
on the medical expert's personal examination of the patient, 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion that the physician reaches . . . 
As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the [BVA as] adjudicators . . ."  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  

Taking first the VA physician's April 2003 letter, the Board 
does not find it reliable for two reasons.  First, the 
physician provides no medical basis for his assertion that 
squamous cell carcinoma of the tonsils "has been found to be 
related to exposure to Agent Orange."  In fact, VA has found 
no such nexus for any disability not specifically determined 
to warrant a presumption of service connection.  See 68 Fed. 
Reg. 27630-27641 (May 20, 2003).  Second, the Board notes he 
also reported "there is no conclusive scientific evidence 
that Agent Orange has caused long-term medical problems in 
Vietnam veterans and their children."  This statements makes 
the entire letter internally inconsistent, and therefore of 
very limited probative value.  

Next, the Board must consider the February 2007 letters of 
Dr. W.  While Dr. W. was "confident that the statistics on 
squamous cell carcinoma of the respiratory tract in patients 
with exposure to Agent Orange show an increased risk," Dr. 
W. did not actually cite to any such statistics or studies.  
He also did not indicate he had researched the medical 
literature for such information.  It appears he merely 
speculated about the possibility of a causal relationship 
between the veteran's Agent Orange exposure and his 
subsequent development of squamous cell carcinoma.  According 
to the June 2006 VA examination report, no literature could 
be found connecting squamous cell carcinoma of the tonsils to 
prior herbicide exposure.  Additionally, Dr. W. concluded the 
veteran's squamous cell carcinoma "could be caused by Agent 
Orange."  Use of the term "could" suggests mere 
speculation, and the law does not permit service connection 
based upon speculative or conjectural medical etiology 
opinions.  See 38 C.F.R. § 3.102 (2007); see also Bloom v. 
West, 12 Vet. App. 185, 186-87 (1999) (treating physician's 
opinion that veteran's time as a prisoner of war "could" 
have precipitated the initial development of his lung 
condition found too speculative to be medical nexus evidence 
to well-ground cause of death claim).  For these reasons, the 
Board does not find Dr. W.'s statements sufficiently 
compelling to warrant a grant of service connection for 
squamous cell carcinoma of the right tonsil.  

Finally, as noted above, the appeal was sent for an 
independent medical opinion rendered by Dr. T., a private 
physician and expert in cancer research and treatment.  Dr. 
T. reviewed the claims file, including all medical opinions 
of record, as well as medical studies and treatises regarding 
Agent Orange exposure and cancer.  Regarding the possibility 
of a causal relationship between herbicide exposure and 
cancer, Dr. T. found the evidence of such a nexus was 
"inconsistent, non-specific, and relatively weak with no 
mechanism (not biologically-plausible), and no clear dose-
response relationship."  Dr. T. therefore could not conclude 
it was at least as likely as not the veteran's cancer of the 
tonsil was in any way related to his presumed Agent Orange 
exposure, and instead found the cause of his cancer was not 
known.  The Board finds this opinion especially probative, 
based both on the reviewer's medical expertise and his 
comprehensive review of the evidence and medical literature.  
Overall, after weighing all evidence of record, the Board 
finds the preponderance to be against the award of service 
connection for squamous cell carcinoma of the right tonsil, 
claimed as secondary to herbicide exposure.  

At his personal hearing and in other submissions to VA, the 
veteran and his spouse have themselves alleged that his 
squamous cell carcinoma is the result of his herbicide 
exposure during military service.  However, as laypersons, 
they are not capable of making medical conclusions, thus, 
their statements regarding medical causation are not 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

The veteran also alleges that presumptive service connection 
should be afforded him based on a determination that squamous 
cell carcinoma of the tonsils is a form of respiratory cancer 
under 38 C.F.R. § 3.309(e).  However, 38 C.F.R. § 3.309(e) 
clearly defines respiratory cancer to include cancers of the 
lungs, bronchus, larynx, or trachea.  As cancer of the 
tonsils is not defined as a respiratory cancer within 
38 C.F.R. § 3.309(e), service connection for this disability 
cannot be granted the veteran on that basis.  While Dr. W. 
has stated the tonsils are "part of the upper aerodigestive 
tract", he nevertheless lacks authority to expand the 
definition of respiratory cancer at 38 C.F.R. § 3.309(e) 
where it is already defined by regulation.  Likewise, the 
independent medical expert opinion concluded "it is fair to 
classify carcinoma of the tonsil with the respiratory 
cancers", but because that medical expert also lacked legal 
authority to expand the definition of respiratory cancer for 
VA purposes, his statement is not binding on the Board.  

The evidence also does not support the grant of service 
connection on a direct basis, as the evidence does not 
indicate, and the veteran does not allege, onset of squamous 
cell carcinoma during military service or within a year 
thereafter.  His service medical records are negative for any 
diagnosis of or treatment for any malignancy, and he was not 
diagnosed with squamous cell carcinoma until late 1997, over 
25 years after service separation.  The veteran also does not 
allege onset of his squamous cell carcinoma during military 
service.  Therefore, service connection on a direct basis for 
squamous cell carcinoma of the right tonsil must be denied.  
38 U.S.C.A. §§ 1110, 1112 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2007).  

Overall, the preponderance of the evidence is against the 
veteran's service connection claim for squamous cell 
carcinoma of the right tonsil.  Such a disability was not 
incurred during military service, or within a year 
thereafter, and has not been demonstrated to have been 
incurred as a result of Agent Orange exposure during military 
service.  As a preponderance of the evidence is against the 
award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

II. Service connection - Depression and salivary dysfunction

The veteran also seeks service connection for depression and 
salivary dysfunction, both claimed as secondary to his 
squamous cell carcinoma.  Service connection may be awarded 
for any disability which is due to or the result of, or is 
otherwise aggravated by, a service-connected disability.  
38 C.F.R. § 3.310 (2007); Allen v. Brown, 7 Vet. App. 439 
(1995).  

The Board observes that 38 C.F.R. § 3.310, the regulation 
concerning secondary service connection, was amended 
effective October 10, 2006.  See 71 FR 52744-47, (Sept. 7, 
2006).  The intent was to conform the regulation to Allen v. 
Brown, a U.S. Court of Appeals for Veterans Claims (Court) 
decision that clarified the circumstances under which a 
veteran may be compensated for an increase in the severity of 
an otherwise nonservice-connected condition caused by 
aggravation from a service-connected condition.  Any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  See 38 C.F.R. § 3.310 (2007).  
The revised version of 38 C.F.R. § 3.310 will be applied to 
the pending appeal, to the extent pertinent.  

While service connection may be granted for disabilities due 
to or resulting from a service connection disability, service 
connection for squamous cell carcinoma has been denied by VA 
in the present case.  Additionally, the veteran has not been 
granted service connection for any other disability.  
Therefore, service connection on a secondary basis under 
38 C.F.R. § 3.310 for any disability, including depression 
and/or salivary dysfunction, must be denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The evidence also does not support the grant of service 
connection for either salivary dysfunction or depression on a 
direct basis.  The record does not indicate, and the veteran 
does not allege, onset of either disorder during military 
service.  His service medical records are negative for any 
diagnosis of or treatment for salivary dysfunction or 
depression, and he was not diagnosed with these disorders 
until late 1997, over 25 years after service separation and 
following his diagnosis of squamous cell carcinoma.  The 
veteran also does not allege onset of any such disabilities 
during military service.  Therefore, service connection on a 
direct basis for salivary dysfunction and depression must be 
denied.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304 (2007).  

In conclusion, the preponderance of the evidence is against 
the award of service connection for depression and salivary 
dysfunction on any basis, to include as secondary to squamous 
cell carcinoma of the tonsil.  As a preponderance of the 
evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for squamous cell carcinoma 
of the right tonsil, claimed as secondary to Agent Orange 
exposure, is denied.  

Entitlement to service connection for salivary dysfunction, 
claimed as secondary to squamous cell carcinoma of the right 
tonsil, is denied.  

Entitlement to service connection for depression, claimed as 
secondary to squamous cell carcinoma of the right tonsil, is 
denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


